PER CURIAM.
Appellant’s notice of appeal was filed in the office of the Pulaski County Circuit Clerk on July 16, 1977. Said notice alleged that the underlying judgment became final on July 13, 1977. An order waiving the docket fee was signed on July 26, 1977.
Rules 28.03 and 81.04 require that a notice of appeal be filed within ten days after the judgment becomes final. There can be no valid filing of a notice of appeal until the docket fee has been paid or waived. State v. Worl, 531 S.W.2d 294, 295(2) (Mo.App.1975). The last day to file the instant notice of appeal was July 23, 1977, and subsequent waiver of the docket fee does not bestow jurisdiction upon this court.
The appeal must be, and hereby is, dismissed.
All concur.